Citation Nr: 0841868	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hiatal hernia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder, primarily claimed as due to asbestos exposure 
sustained in service.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, primarily claimed as dermatitis of the legs.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

A travel Board hearing was held in July 2008, in St. 
Petersburg, Florida, before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
that hearing is on file.

The claim of entitlement to service connection for a skin 
disorder (on the merits) being remanded is addressed in the 
REMAND portion of the decision below and is EMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By initial rating action dated in May 1970, the RO denied 
the veteran's service connection claim for skin disorder.  In 
a September 2002 rating action, the denial of the claim was 
continued based on a failure to present new and material 
evidence.  The veteran did not appeal that determination and 
it became final.

2.  The veteran filed to reopen the service connection claim 
for a skin disorder in August 2005.

3.  The evidence associated with the claims file subsequent 
to the September 2002 rating decision includes service 
treatment records (STRs) that were not previously of record 
and reflect that the veteran was hospitalized during service 
for treatment of a skin disorder.  This evidence relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim coupled with the veteran's testimony as to chronicity 
of symptomatology since service.

4.  By initial rating action dated in May 1970, the RO denied 
the veteran's service connection claim for hiatal hernia.  In 
a September 2002 rating action, the denial of the claim was 
continued based on a failure to present new and material 
evidence.  The veteran did not appeal that determination and 
it became final.

5.  In a September 2002 rating action, the RO denied service 
connection for a lung disorder, primarily claimed as due to 
asbestos exposure in service.  The veteran did not appeal 
that decision and the determination became final.  

6.  The veteran filed to reopen the service connection claims 
for hiatal hernia and a lung disorder in April 2005.

7.   There has been no evidence received since the September 
2002 final rating decision, which by itself or in conjunction 
with previously considered evidence, relates to an 
unestablished fact necessary to substantiate the service 
connection claims for hiatal hernia and a lung disorder.  




CONCLUSIONS OF LAW

1.  The September 2002 rating decision continuing the denial 
of service connection for hiatal hernia and skin disorder and 
initially denying service connection for a lung disorder is 
final.  38 U.S.C.A. § 7105(a), (d)(3) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2008).

2.  Evidence received since the final September 2002 rating 
determination that denied entitlement to service connection 
for skin disorder, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
3.156(c), 20.1103 (2008).

3.  Since the final rating action of September 2002, new and 
material evidence has not been received to reopen the claims 
of entitlement to service connection for hiatal hernia and a 
lung disorder and those claims remain denied.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims, such as this one, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice was provided in conjunction with Supplemental 
Statements of the Case issued in May and July 2006.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In letters issued to the veteran in March 2002, (skin, lung), 
May 2005 (lung and hernia) and September 2005 (skin), prior 
to the adjudication of the claims on appeal, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Specific to requests to reopen, the appellant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. Vet. App. 1 
(2006).  In this case, such notice was furnished in the May 
2005 (lung and hernia) and September 2005 (skin) letters.  
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
as to claims involving whether new and material evidence has 
been received to reopen a claim, in the absence of new and 
material evidence, the duty to assist by affording the 
veteran a medical examination is not triggered.  See 38 
U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs; 345 F.3d 1334, 1353 (Fed. Cir. 2003); 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

The RO has obtained available STRs, pertinent private and VA 
treatment records, examination reports, and the file contains 
lay statements and testimony provided at a travel Board 
hearing in 2008.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.



Factual Background

In January 1970, the veteran filed service connection claims 
for a skin condition on both legs and for hiatal hernia.  

The available service treatment records (STRs) include an 
October 1958 enlistment examination report and a January 1959 
separation examination report which reflect that clinical 
evaluation of the skin, lower extremities, lungs and chest, 
and abdomen and viscera were normal.  The STRs were negative 
for complaints of diagnoses relating to a skin condition, 
hernia or a lung condition and failed to document any 
exposure to asbestos in service.  

An April 1970 VA examination report reflects that the veteran 
gave a history of being hospitalized for two weeks for 
treatment of dermatitis of both legs; on examination there 
was no evidence of a skin disease.  An upper G.I. series 
revealed evidence of a moderately sized hiatal hernia.  

By rating action of May 1970 service connection for a skin 
condition and hiatal hernia was denied based on lack of 
evidence of these conditions in service or to the extent 
diagnosed post service (hiatal hernia), etiologically related 
to service.  The veteran was advised of this determination in 
notice provided to him by VA dated in May 1970 and he did not 
appeal the decision.  

Private medical records dated from 1986 to 1993 documented 
pleural changes along the chest walls which were described by 
a doctor as suggestive of calcified plaquing possibly 
indicative of exposure to asbestosis.  CAT (computerized 
tomography) scan of the abdomen was performed in 1993 which 
revealed no evidence of hernia or ascites.  Also on file was 
a medical opinion of Dr. C. dated in December 1993 which 
indicated that the veteran had pleural thickening 
demonstrated on a chest X-ray film, with no history of 
pleurisy or pleural disease and a history of asbestos 
exposure.  Dr. C. opined that the veteran probably had 
asbestos associated pleuropulmonary pathology.  

In January 2002, the veteran filed to reopen the service 
connection claims for a skin condition and a lung condition 
related to asbestos exposure.  In support of the claims he 
presented for the record the same private medical evidence 
dated from 1986 to 1993 summarized above.  In a May 2002 
statement from the veteran, he indicated that he sustained 
asbestos exposure at Lackland Air Force Base in San Antonio, 
Texas in 1959.  

In a September 2002 rating action, service connection for an 
asbestos related lung condition was denied.  The RO reasoned 
that there was no evidence of asbestos exposure during the 
veteran's 3 1/2 month period of service.  It was also 
determined that new and material evidence had not been 
received with which to reopen service connection claims for a 
skin condition and hiatal hernia.  The veteran was advised of 
this determination in notice provided to him by VA dated in 
October 2002 and he did not appeal the decision.

In April and August 2005, the veteran filed to reopen service 
connection claims for an asbestos related lung condition, a 
skin condition and hiatal hernia.  In support of the claims 
the veteran provided duplicate STRs and post-service medical 
evidence for the record.  Also provided for the record was a 
private medical record showing that the veteran underwent 
surgery due to hiatal hernia with reflux esophagitis in June 
1980.  Private medical records reflect that the veteran was 
treated for ventral hernia in July 1999.  An April 2001 
private medical report noted the recurrence of hiatal hernia 
on examination.  

Also added to the file were VA medical records dated in 2005 
which indicate that the veteran's medical problems included 
coronary artery disease and noted a history of asbestos 
exposure.  

In a rating decision issued in July 2005, the RO determined 
that new and material evidence had not been presented with 
which to reopen the service connection claims for a lung 
disorder and hiatal hernia.  Thereafter, in a decision issued 
in December 2005, the RO determined that new and material 
evidence had not been presented with which to reopen the 
service connection claim for a skin disorder.  

The veteran presented testimony at a hearing held at the RO 
in April 2006.  He testified that he was exposed to asbestos 
during service while performing KP duty or possibly while 
replacing tiles on the floor of the barracks.  He indicated 
that he was not treated for hernia in service and that 
treatment for this condition was first documented in 1970, at 
which time he was also treated for asbestosis.  The veteran 
also reported that during service, he was hospitalized for 
two weeks for treatment of dermatitis of the legs.  

In 2006, additional STRs from Lackland Air Force Base were 
received which showed that the veteran was hospitalized for 7 
days in January 1959 for treatment of cellulitis of the left 
foot and generalized papular rash.  A physical examination 
report dated in January 1959 also reflected that there was no 
indication of hernia.  

The veteran and his spouse presented testimony at a travel 
Board hearing held in July 2008.  He stated that he was 
hospitalized during service for treatment of a skin condition 
manifested by itching and peeling of the skin on the legs.  
He stated that he still experienced outbreaks on his arms and 
legs every once in a while and chronically since service.  
The veteran testified that his recurrent hernias were 
attributable to heavy work and lifting in service, such as 
was required during KP duty.  He further stated that the 
barracks and kitchen at Lackland Air Force Base where he was 
stationed in 1959 had asbestos in the piping, as did aircraft 
that the veteran worked on, which he believes later led to 
chronic respiratory conditions.  The veteran indicated that 
post-service, he worked as a lifeguard and a truck driver and 
did not sustain any asbestos exposure while working those 
jobs.  The testimony indicates that the veteran was first 
seen for respiratory symptomatology between 1970 and 1977, 
but then veteran then appeared to have clarified this 
indicated that he had treated himself with over-the-counter 
medication. 

Legal Analysis

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim, regardless of any action 
(such as reopening) previously taken by the RO.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claims at issue in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis; in this case the September 2002 
rating decision represents the most recent final denial of 
the claims.  Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the Board observes that the veteran's STRs on 
file appear to be incomplete.  In light of this, the Board 
recognizes that it should employ a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  The Board 
notes, however, that this special duty does not require it to 
engage in any "burden- shifting" analysis with respect to the 
veteran's claims.  Cromer v. Nicholson, 455 F.3d 1346, 1345-
46 (Fed. Cir. 2006) (holding no adverse presumption attaches 
to service connection claim against the government when 
veteran's STRs are destroyed in a fire).

A.  New and Material/Service Connection - Skin 
Disorder/Dermatitis of the Legs

In a final decision dated in May 1970, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin disorder, reasoning that the limited STRs on file showed 
no evidence of treatment and were negative for a diagnosis of 
a skin disorder, and that a post-service VA examination 
report dated in March 1970 revealed no evidence of an active 
skin disorder.  The veteran was advised of that decision in 
correspondence issued in May 1970 and was informed of his 
appeal rights.  That decision was not appealed and became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  That 
decision was followed by an application to reopen and a 
determination made in September 2002 which continued the 
denial of service connection for a skin disorder, based on a 
failure to present new and material evidence.  The veteran 
was advised of that decision in correspondence issued in 
October 2002 and was informed of his appeal rights.  That 
decision was not appealed and became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Thereafter, in August 2005, the veteran filed to reopen the 
claim of entitlement to service connection for a skin 
disorder.  Significantly, the evidence added to the record 
subsequent to the final September 2002 rating action includes 
additional STRs obtained in 2006.  This evidence included a 
report which showed that the veteran was hospitalized for 7 
days in January 1959 for treatment of skin disorders 
diagnosed as cellulitis of the left foot and generalized 
papular rash.  The Board notes that, if at any time after the 
VA issues a decision on a claim, VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).  Accordingly, on 
this basis alone, reopening of the claim is warranted.  
Moreover, in testimony provided in 2008, the veteran reported 
continuity and chronicity of symptomatology affecting the 
skin since service.  This evidence is presumed credible for 
the limited purpose of reopening a claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) Justus v. Principi, 3 
Vet. App. 510 (1992).  Collectively, this evidence relates to 
an unestablished fact necessary to substantiate the veteran's 
claim, evidence of a diagnosed skin disorder during service 
and possible chronicity of symptomatology since service, and 
thus this evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
service connection claim for a skin disorder and the appeal 
is granted to this limited extent.  However, as will be 
explained below in the Remand, the Board is of the opinion 
that further development is necessary before the merits of 
this claim can be addressed.

B.  New and Material Evidence - Hiatal Hernia and Lung 
Disorder

In a final decision dated in May 1970, the RO denied the 
veteran's claim of entitlement to service connection for 
hiatal hernia, reasoning that the limited STRs on file showed 
no evidence of treatment and were negative for a diagnosis of 
a hernia condition, and that there was no evidence presented 
etiologically linking hernia diagnosed post-service (1970) to 
service.  The veteran was advised of that decision in 
correspondence issued in May 1970 and was informed of his 
appeal rights.  That decision was not appealed and became 
final in May 1971.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
That decision was followed by an application to reopen and a 
determination made in September 2002 which continued the 
denial of service connection for hiatal hernia, based on a 
failure to present new and material evidence.  Also in the 
September 2002 rating action, service connection for an 
asbestos related lung condition was denied.  The RO reasoned 
that there while the file contained evidence of currently 
manifested respiratory conditions, there was no evidence of 
asbestos exposure during the veteran's 3 1/2 month period of 
service.  The veteran was advised of that decision in 
correspondence issued in October 2002 and was informed of his 
appeal rights.  That decision was not appealed and became 
final in October 2003.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Thereafter, in April 2005, the veteran requested to reopen 
service connection claims.  Significantly, there has been no 
evidence received since the final rating decision of 
September 2002, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claims 
for claimed hernia and lung conditions.  Specifically, the 
record still lacks any evidence which establishes or even 
suggests that an etiological relationship exists between 
post-service diagnoses of hernia and respiratory disorders 
and service.  In addition, the file continues to lack any 
objective or documented evidence of actual exposure to 
asbestos in service or any diagnosis of a hernia or a lung 
disorder in service.

Essentially, the evidence presented for the record since the 
2002 pertains to post-service symptomatology relating to 
hernia and respiratory conditions, without reference to 
etiology or service.  In Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.  In a related case, the Court held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus (i.e., a connection to an in-service event), 
does not constitute new and material evidence.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  Except for duplicative evidence, 
records and documents provided for the record dated since the 
2002 rating action are new in that they were not previously 
of record.  However, absent any reference to service or 
discussion as to the etiology of hernias and lung disorders 
diagnosed post-service, this evidence fails to relate to an 
unestablished fact necessary to substantiate either claim, 
and it therefore is not material.

The veteran's statements, contentions and testimony regarding 
his opinion that an etiological relationship exists between 
service and his hernia and respiratory disorders are 
essentially cumulative and redundant of contentions made 
prior to the 2002 rating decision, and thus are not new.  38 
C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 213 
(1993), the Court opined that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108; as a layman, the veteran lacks the 
competence to provide a probative opinion on the medical 
diagnosis or etiology of his currently claimed conditions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Accordingly, the Board finds that the evidence presented 
subsequent to the September 2002 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's service connection 
claims for hiatal hernia and a lung disorder under any theory 
of entitlement.  38 U.S.C.A. § 5108.  Because the veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable and these 
claims remain denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder 
primarily claimed as dermatitis of the legs is reopened, and 
to this extent only, the appeal is granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for hiatal hernia 
remains denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a lung disorder, 
primarily claimed as due to asbestos exposure in service, 
remains denied.  


REMAND

Having reopened the service connection claim for a skin 
disorder does not end the Board's inquiry.  Rather, it places 
upon VA the duty to assist the appellant in the development 
of the merits of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1353, (Fed. Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994). 38 U.S.C.A. § 5107(a).

In this case, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the file contain service treatment 
records reflecting that the veteran was hospitalized for a 
week in January 1959 for treatment of a skin disorder, 
described as being manifested by itching and peeling of the 
skin on the legs.  In hearing testimony provided in 2008, the 
veteran stated that he still experienced outbreaks on his 
arms and legs every once in a while and chronically since 
service, although the claims folder contains no medical 
record documenting treatment of chronic skin condition since 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held in Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent; 
see Barr v. Nicholson, 21 Vet. App. 303 (2007), (lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

As the record as it stands is not entirely clear whether the 
veteran has a currently manifested skin disorder which is 
etiologically related to service or has been chronically 
active since service.  Accordingly, additional evidentiary 
development, to include scheduling a VA examination is 
warranted in this case.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide information regarding any 
treatment, private or VA, which he has 
received for a skin disorder since 
service.  After obtaining any necessary 
release forms the RO should request such 
evidence and associate with the claims 
folder.  

2.  After any additional evidence has been 
associated with the claims file, schedule 
the veteran for a VA skin examination to 
determine the nature and etiology of any 
currently manifested skin disorder.  The 
examiner should review the claims folder 
prior to examination.  The examiner should 
specifically determine if the veteran 
currently has a skin disorder.  If so, the 
examiner should opine as to whether it is 
etiologically related to service.  

The examiner should specifically address 
the inservice diagnoses of cellulitis and 
popular rash, as related to chronicity.  
The examiner should opine as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that 
any current skin disorder (if manifested) 
is related to service.  The complete 
rationale should be provided by the 
examiner.  The rationale for all opinions 
expressed should be provided in a legible 
report.

3.  When the development requested has 
been completed, the claim should be 
reviewed on the merits by the RO, to 
include consideration of all evidence 
added to the file since the issuance of 
the most recent SSOC in November 2006.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


